Citation Nr: 0027633	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for galvanic poisoning.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1959 to August 
1961 and from February 1965 to February 1971.  In a statement 
from the veteran's representative dated in June 1999, it is 
indicated that the veteran did not want a hearing before a 
Member of the Board.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with galvanic 
poisoning during his period of active service.

2.  No competent medical evidence has been submitted linking 
any post-service fibromyalgia to the veteran's period of 
active service or any incident therein.

3.  No competent medical evidence has been submitted linking 
any post-service psychiatric disorder, including depression 
and PTSD to the veteran's period of active service or any 
incident therein.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for galvanic poisoning is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for fibromyalgia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, including depression 
and PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In service medical records dated in May and June 1964, the 
veteran complained of a two-year history of joint pain, with 
the worst of the pain in his feet.  Rheumatoid arthritis was 
ruled out.  The veteran reported that he had been told he had 
gout.  In a medical examination dated in May 1964, the 
veteran reported terrific pain in all limbs, accompanied by 
swelling and itching that affected his ability to sleep.  The 
examiner noted that the veteran allegedly had been diagnosed 
with gouty arthritis in 1962.  The examiner also noted that 
the veteran brought a letter from a doctor who had treated 
him in 1962 for musculoskeletal pain.  On examination in 
1964, the examiner found no objective findings with respect 
to the veteran's joints and reported that there were no 
clinical findings to substantiate gouty arthritis.  

In an August 1968 clinical record, the examiner noted a 
"bizarre" history of arthralgia and swelling of the joints.  
At that time, the veteran reported only occasional 
symptomatology.  In a re-enlistment examination dated in 
December 1968, the veteran reported a history of arthralgia, 
myalgia, and weakness with hives.  The notation in the record 
discloses that the veteran had been previously evaluated in 
the Navy and nothing clinically was found.  In a record dated 
in September 1969, the veteran reported a two-year history of 
soreness in the tailbone area.  

Post-service medical records extending from October to 
December 1995 include private treatment for bilateral knees 
for degenerative joint disease.  The veteran reported chest 
pain due to fibromyalgia or chronic fatigue syndrome.  The 
physician noted a psychiatric history and chronic fatigue 
syndrome among the diagnoses rendered.  In a recitation of 
the veteran's past medical history included in the October 
1995 record, the physician noted a psychiatric consult in 
November 1983 with a diagnosis of hysterical type personality 
and somatization disorder.  Also noted is that the veteran 
was hospitalized for another disorder at that time that 
included treatment for myalgia.  

In a private record dated in February 1996, the veteran 
reported a 20-year history of chronic musculoskeletal 
symptomatology that included symptoms such as mood swings, 
depression, disturbed sleep and exhaustion, persistent pain, 
lack of strength, and an inability to function overall.  The 
doctor noted that the veteran's symptoms had features of 
fibromyalgia, but that he was not diagnostic for that 
disorder; rather, that the veteran had a psychiatric disorder 
with symptoms of somatization.

In a psychiatric evaluation dated in April 1996, the 
diagnoses rendered were dysthymia, chronic pain syndrome, and 
fibromyalgia.  The veteran denied psychiatric history, but 
reported a 10-year period of depression with some stressors 
related to his family and his medical history.  Psychiatric 
evaluations dated in October and December 1996 reveal 
continued treatment for depression and joint pain.  Private 
medical outpatient records extending from 1997 to 1998 
disclose increasing symptoms and treatment of both 
fibromyalgia and depression.  In medical records dated from 
March to August 1997, the veteran reported several stressors, 
including his wife's health and problems with his 
supervisors.  In a record dated in May 1998, the veteran 
brought up his service in Vietnam and symptoms he was 
experiencing as a result of traumatic events.  The physician 
stated that some of the veteran's symptoms might be 
consistent with PTSD and a follow-up examination was advised.  

In VA outpatient records extending from March 1998 to March 
1999, in pertinent part, the veteran complained of multiple 
pain due to fibromyalgia.  In a March 1998 record, a social 
worker noted that the veteran reported having seen casualties 
during his time off the coast in Vietnam and that he was 
depressed.  He reported having been treated by a psychiatrist 
for a year and that 15 years earlier, he had seen a 
therapist.  He reported taking medication.  He also reported 
many stressors related to family matters.  



II. Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as psychoses, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).

In claims of service connection for PTSD, 38 C.F.R. 
§ 3.304(f) (1999) requires the presence of three elements:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptoms and the claimed inservice stressor.  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81. 

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The lack of evidence of current disability necessarily means 
that the veteran's claim fails.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made it clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  While a veteran is 
competent to recount the events that are alleged to have 
occurred during his active service, he is not competent to 
diagnose the etiology of his own condition.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); 

III.	Analysis

Galvanic poisoning

The veteran stated on VA Form 9 dated in April 1999 that he 
had incorrectly claimed galvanic poisoning wherein he should 
have stated zinc poisoning that resulted in his passing out 
due to cutting galvanized steel by torch in an enclosed room.  
Regardless of the veteran's assertions, there is no medical 
evidence of record to substantiate his service connection 
claim, whether it is for galvanic poisoning or for zinc 
poisoning.  Essentially, neither his service medical records 
nor clinical data thereafter support entitlement to service 
connection for poisoning that resulted from such exposure.  
The veteran's service medical records are completely silent 
as to any pertinent notations or clinical findings otherwise.  
Medical records post-service are equally devoid of any 
relevant findings.  

While the veteran may have been exposed to galvanic or zinc 
poisoning during his period of service, there are no clinical 
records to substantiate any residual disability from such 
exposure or any disability since his separation from service 
that can be attributed to such exposure.  Among the medical 
records noted above, there is no evidence that suggests any 
disorders related to galvanic or zinc poisoning.  The veteran 
himself is not trained or qualified such that his allegations 
constitute a medical opinion for the purpose of establishing 
a well-grounded claim. 

Fibromyalgia

In October 1995, the veteran was diagnosed with chronic 
fatigue syndrome with a history of fibromyalgia.  Prior to 
that time, there are no clinical data to substantiate the 
existence of fibromyalgia.  In other words, the veteran's 
disorder did not appear until 24 years after his separation 
from service. 

While it is true that the veteran's service medical records 
in 1964 reflect complaints of multiple joint aches and pain, 
and that the veteran reported a diagnosis of gouty arthritis 
in 1962, the examining doctor rendered an opinion that the 
veteran's symptomatology was not typical of gouty arthritis.  
Rheumatoid arthritis was ruled out at that time and no other 
clinical findings relevant to fibromyalgia or musculoskeletal 
disability were indicated. 

Post-service, the veteran was not treated for any related or 
remotely related disorder until 1995, when he was treated for 
degenerative joint disease.  In fact, the presence of 
fibromyalgia is not established.  The key consideration, 
however, is that continuity of symptomatology for a 
musculoskeletal disorder is not shown.   

An acquired psychiatric disorder, including PTSD

With respect to the veteran's claim of service connection for 
an acquired psychiatric disorder, to include PTSD, again, the 
veteran has failed to establish a well-grounded claim.  
Essentially, the veteran's claim is not capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  His service 
medical records overall are completely silent for any 
relevant objective findings.  There is no medical evidence of 
treatment, complaints, or clinical findings related to an 
acquired psychiatric disorder, including depression and/or 
PTSD.  While the veteran complained of occasional sleep 
disturbance, such complaints were not associated with any 
psychiatric problems. 

Moreover, the first indication of any psychiatric disorders 
appears in the record between 1995 and 1996, when the veteran 
was treated for depression, dysthymia, and anxiety.  At that 
time, the veteran reported a psychiatric history, which 
included treatment in November 1983 for hysterical 
personality and somatization.  Although such records are not 
associated with the veteran's claims folder, assuming 
arguendo that he was treated in 1983, at the very earliest, 
the veteran was treated for some sort of psychiatric problems 
12 years after service. 


ORDER

Service connection for galvanic poisoning is denied.

Service connection for fibromyalgia is denied.

Service connection for an acquired psychiatric disorder, 
including depression and PTSD is denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

